Citation Nr: 1727791	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-43 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Eustachian tube dysfunction of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served on active duty from August 2008 to June 2009.  He had additional service with the Army National Guard, which includes a period of active duty for training (ACDUTRA) from September 1981 to March 1982.

This appeal before the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO denied a claim for service connection for left ear hearing loss with Eustachian tube dysfunction.  The Veteran filed a notice of disagreement (NOD) in October 2009 and the RO issued a statement of the case (SOC) in September 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2010.

In August 2015, the Board remanded the claim for service connection for left ear hearing loss with Eustachian tube dysfunction to the agency of original jurisdiction (AOJ) for further development.  After completing the requested development, the AOJ continued to deny the claim (as reflected in a January 2016 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In August 2016, the Board bifurcated the claims for service connection for left ear hearing loss and Eustachian tube dysfunction of the left ear.  The Board denied the claim for service connection for left ear hearing loss and remanded the claim for Eustachian tube dysfunction of the left ear to the AOJ for further development.  After completing the requested development, to the extent possible, the AOJ continued to deny the claim for service connection for Eustachian tube dysfunction of the left ear (as reflected in a March 2017 SSOC), and returned the matter to the Board for further appellate consideration.

As discussed in the Board's August 2015 remand and August 2016 decision/remand, the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his October 2010 VA Form 9.  He was subsequently afforded two Board hearings in March 2014 and May 2015.  These hearings addressed the issue of entitlement to service connection for an acquired psychiatric disorder.  Neither the Veteran nor his representative offered testimony on the issue of entitlement to service connection for an ear disability during either of these hearings.  In Scott v. McDonald, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . ."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, the Veteran was afforded two Board hearings since he submitted his October 2010 VA Form 9 and he did not raise the issue of entitlement to service connection for an ear disability at either hearing.  In light of the Federal Circuit's holding in Scott, the Board can proceed to adjudicate the Veteran's service connection claim without remanding for a hearing as the Veteran has been afforded two Board hearings and has not raised this service connection claim.  Moreover, as explained below, the Board is granting the Veteran's appeal in full so any additional hearing is unnecessary. 

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, the appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran experienced a left ear injury in service (diagnosed as possible Eustachian tube dysfunction) and competent, probative medical evidence on the question of whether the Veteran has current Eustachian tube dysfunction of the left ear that is the result of his left ear injury in service is, at least, in relative equipoise.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for Eustachian tube dysfunction of the left ear are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the Board's favorable disposition of the claim for service connection for Eustachian tube dysfunction of the left ear, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim of service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, 370 F. 3d at 1089.

Under 38 U.S.C.A. § 1154(a) (West 2014), VA is required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, 581 F.3d at 1313.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, the Veteran contends that he has current Eustachian tube dysfunction of the left ear which had its onset in service.  As explained below, competent, probative evidence indicates that the Veteran has current Eustachian tube dysfunction of the left ear which is the result of a left ear injury that he experienced in service.

The report of the Veteran's November 2007 entrance examination indicates that there were no ear abnormalities at the time he was examined, accepted, and enrolled for service.  As no defect of the left ear was noted at entry into active service, the Veteran is entitled to the presumption of soundness and the Board must consider whether that presumption is rebutted by clear and unmistakable evidence. 

A June 2003 examination report from M.D. Kriskovich, M.D. indicates that the Veteran had a history of chronic or frequent ear infections.  Also, the Veteran reported during an August 2003 examination with Dr. Kriskovich that his left ear felt plugged and that it would not pop.  Examination of the ear was normal, but a diagnosis of Eustachian tube dysfunction was provided.  In light of this evidence, the Board concludes that there is clear and unmistakable evidence of a left ear disability that existed prior to the Veteran's period of active service from August 2008 to June 2009.  The remaining question with regard to the presumption of soundness is whether his left ear disability was clearly and unmistakably not aggravated during that period of service.  See 38 U.S.C.A. § 1111. 

Service treatment records include March 2009 examination reports which reflect that the Veteran was unable to clear his left ear and that he experienced left ear pain.  The pain was located at the inner ear and the left side of the upper jaw and preauricular area, but there was no popping of or discharge from the ear.  Examinations of the left ear were normal and the Veteran was diagnosed as having an upper respiratory infection and an earache.  The nurse practitioner who conducted one of the examinations explained that although there was no visible fluid behind the Veteran's left tympanic membrane, his discomfort was "probably inner ear pressure due to Eustachian tube dysfunction in relation to his allergies."  A Hearing Conservation Data form (DD Form 2216E), examination reports, and a Report of Medical Assessment form (DD Form 2597), all dated in April 2009, reflect that the Veteran experienced a perforated left eardrum in January 2009 and that he continued to experience ear drum problems and constant pain in his left ear and face.  Moreover, the report of an April 2009 Medical Board examination indicates that the Veteran's ears were noted as being both normal and abnormal and the Veteran reported a history of Eustachian dysfunction on an April 2009 report of medical history form completed for purposes of the Medical Board examination.

In May 2009, prior to his separation from service, the Veteran submitted a claim for service connection for ear drum problems (see May 2009 "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526)).  In an undated statement submitted in support of his claim, the Veteran reported that while flying                                                                                into Travis Air Force Base in January 2009 his left ear popped and he felt a sharp pain in the ear.  He continued to experience popping in his left ear ever since that time and there was pain in the ear when changing elevation.

During a July 2009 VA general medical examination, the Veteran reported that he continued  to experience popping and pain in his left ear with changes in altitude and that such symptoms had been present ever since his initial in-service left ear injury in January 2009.  An examination of the left ear was normal, but the Veteran was diagnosed as having left Eustachian tube dysfunction.

VA treatment records dated from August 2009 to October 2014 and an October 2010 statement from the Veteran document reports of continuing left ear pain, clogging, and popping.  These symptoms had been present ever since the Veteran's initial ear symptoms in service.  Examinations of the left ear in November 2009 and July 2012 revealed that there was some "injection about the tympanic membrane as compared to the right" and an erythematous left tympanic membrane.  The Veteran was diagnosed as having left ear Eustachian tube dysfunction during August and November 2009 and July 2012 evaluations, but an October 2014 VA otolaryngology consultation note reflects that his left ear was normal and that he did not have Eustachian tube dysfunction.

In a December 2015 statement (VA Form 21-4138), the Veteran's wife reported that the Veteran's ear problems began upon his return from Iraq in 2009.  He experienced sudden episodes of left ear pain, at which time he would grab his ear, his face would become flush, and the skin on the side that he was experiencing pain would become hot to touch.

The Veteran was afforded a VA ear examination in January 2016, during which he reported that he continued to experience episodes of left ear pain.  He was diagnosed as having chronic ear pain.  The examiner who conducted the examination opined that the Veteran's claimed disability was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She reasoned that the Veteran did not currently have a diagnosis of Eustachian tube dysfunction or any ear disability because although he reported ear pain, examinations of the ear were normal and there was no Eustachian tube dysfunction found during ENT consultations dated in October 2014 and February 2015.  Rather, the examiner believed that the ear pain stemmed from the Veteran's temporomandibular joint (TMJ) disability referring pain into the ear (parenthetically, the Veteran has been awarded service connection for left TMJ subluxation with self reduction with bilateral myofascial pain syndrome).  A review of medical literature revealed that people often mistake TMJ pain for an ear problem, such as an ear infection or Eustachian tube dysfunction, when the ear is not the problem at all.

In September 2016, a VA nurse practitioner reviewed the Veteran's claims file and explained that there was no diagnosis of chronic Eustachian tube dysfunction as of the date of the January 2016 VA examination.  This was supported by an October 2014 VA treatment record and the January 2016 VA examination report which reflect that the Veteran did not have Eustachian tube dysfunction at the time of those examinations.  In order to diagnosis a chronic Eustachian tube dysfunction, a tympanic membrane retraction or tympanogram indicating negative middle ear pressure is required.

The nurse practitioner also addressed whether the Veteran's in-service diagnoses and July 2009 diagnosis of Eustachian tube dysfunction were accurate.  In this regard, she explained that a diagnosis of "Eustachian tube dysfunction, left ear, acute is the most accurate diagnosis during that time, [and that] this was due to the perforation of [the] left eardrum in Jan[uary] 2009."  This perforation has since healed and has not been identified in the Veteran's medical records since that time.  He was found to have acute ear pain during July 2012 VA evaluations, but this was an acute diagnosis, was not continued in the Veteran's treatment records to show a chronic condition, and was not confirmed by tympanic membrane retraction or tympanogram showing a negative middle ear pressure.  Hence, the examiner opined that the Veteran's claimed left ear disability was not likely ("less likely than not") incurred in or caused by service because the 2009 left ear incident was an acute trauma to the left eardrum which has since healed and has not been identified as a chronic problem within his available treatment records.

The Veteran is competent to report the continuance of left ear symptoms, such as pain and popping, in the years since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Also, there is no evidence that explicitly contradicts the Veteran's reports and his reports are consistent with the evidence of record.  Hence, the Board finds that his reports concerning the symptoms of his left ear disability, including his reports of a continuity of left ear symptomatology in the years since service, are credible. 

In sum, based upon the clinical evidence contained in the Veteran's service treatment records, the post-service treatment records, and the Veteran's competent and credible reports of a continuity of left ear symptomatology in the years since service, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is no clear and unmistakable evidence that there was no aggravation of his pre-existing left ear disability during the period of service from August 2008 to June 2009.  As such, the presumption of soundness is not rebutted.

Turning to the elements of a service connection claim, with respect to the requirement of currentthe Board acknowledges that there was no evidence of Eustachian tube dysfunction during the October 2014 and February 2015 VA ENT evaluations or the January 2016 VA examination.  Nevertheless, the VA nurse practitioner indicates in her September 2016 opinion that there was left ear Eustachian tube dysfunction at the time of the July 2009 VA general medical examination.  The Board points out that the requirement for a current disability is satisfied if there is evidence of the disability at any time during the claim period, even if the disability is currently in remission or has completely resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2008).  In this case, the Veteran filed his claim for service connection for a left ear disability in May 2009, prior to his separation from service.  Therefore, the current claim period dates back to his June 2009 separation from service and encompasses the July 2009 diagnosis of left Eustachian tube dysfunction.  Moreover, the September 2016 opinion appears to indicate that the left Eustachian tube dysfunction which was present during the July 2009 VA examination was due to the Veteran's left ear injury in service in January 2009.  Significantly, there is no contrary medical opinion indicating that any current left Eustachian tube dysfunction is not related to the Veteran's in-service injury.  At the very least, the Board finds that the collective evidence is sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the competent, probative evidence of record indicating that the Veteran has current Eustachian tube dysfunction of the left ear and that this disability is related to his left ear injury in service, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for service connection are met.       


ORDER

Service connection for Eustachian tube dysfunction of the left ear is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


